DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6, 7, 11-15 and 18 are pending in this application.  Claims 2-5, 8-10, 16, and 17 have been cancelled.  Claims 1, 6, 7, 11-15 and 18 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 11-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not clearly teach the amounts/ratios for the individual flavonoids.  In the Examples, Applicant does not define “Test Mixture 1.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al (US 9,131,716 B2) (hereinafter 'Backes') in view of Prakash et al (US 2015/0017284) (hereinafter 'Prakash') for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Regarding claim 1, Backes teaches a beverage (col 47, "Practical Example 8 Use in an Iced Tea Beverage") comprising at least one sweetener (col 27, ln 38-40 "Green tea extract was dissolved in water and stirred together with sugar, and the sweetener saccharin or rebaudioside A") and at least one 
X is C=O;
Y is CHR6;
R1 and R3 are hydrogen;
R2 and R4 are hydroxyl;
R5 is hydrogen;
R6 is substituted phenyl (col 8, "Compound 3"); and
wherein the at least one sweetener is a steviol glycoside blend comprising rebaudioside A in a sweetening amount (col 27, ln 38-40 "Green tea extract was dissolved in water and stirred together with sugar, and the sweetener saccharin or rebaudioside A"), but does not teach steviol glycoside blend comprising rebaudioside M.  However, it would have been obvious to one of ordinary skill in the art to be motivated to develop the method using rebaudioside M instead of rebaudioside A by routine experimentation, in order to compare the sweetness of rebaudioside M and rebaudioside A.
Regarding claim 1, Backes teaches the beverage of claim 1, but does not teach wherein the at least one flavonoid of Formula I is the left compound.  However, Backes further teaches the left compound as a potential flavonoid for flavor modification (Title "Use of neoflavonoids for flavor modification", col 10, "Compound 19"). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to use the left compound (col 10, "Compound 19") instead of Compound 3 as disclosed by Backes (col 47, "Practical Example 8 Use in an Iced Tea Beverage") by routine experimentation in order to compare the flavor of the beverage.
The claims differ as to the specific amounts.
Prakash discloses a beverage comprising at least one sweetener (para [0021] "In a particular embodiment, a beverage comprising a rebaudioside M composition of the present invention is 
X is CHRG;
Y is CH2;
R1 and R3 are hydrogen;
R2 and R4 are hydroxyl;
R5 is hydroxyl;
R6 is substituted phenyl (para [0335] "Flavonoids are classified as flavonols, flavones, flavanones, flavan-3-ols, isoflavones, or anthocyanidins.  Non-limiting examples of flavonoid additives include, but are not limited to, catechins"); and wherein the at least one sweetener is selected from a steviol glycoside blend comprising rebaudioside M in a sweetening amount (para [0135] "In one embodiment, the steviol glycoside mixture contains at least two additional steviol glycosides”, para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 90% by weight and rebaudioside D is present in about 5% to about 25% by weight in a steviol glycoside mixture", para [0302] "A rebaudioside M composition can be added to the unsweetened beverage, thereby providing a sweetened beverage").
Prakash teaches wherein the at least one flavonoid is present in the beverage in a concentration from about 1 ppm to about 50 ppm (para [0336] 'The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage").
Prakash teaches wherein the at least one sweetener is present in the beverage in a concentration from about 50 ppm to about 600 ppm (para [0585] "The beverage can further include one 
Regarding claim 6, Prakash teaches a beverage, but does not teach wherein the at least one flavonoid is present in an amount effective to enhance the sucrose equivalence (SE) of the beverage by at least about 1.2-fold compared to the SE of the beverage in the absence of the at least one flavonoid.  However, it would have been obvious to one of ordinary skill in the art to be motivated to measure sucrose equivalence of by routine experimentation, in order to identify the sweetness of the beverage.
Regarding claim 7, Prakash teaches the beverage, but does not teach wherein the at least one flavonoid is present in an amount effective to modulate one or more taste attributes of the sweetener, making the beverage taste more like a sucrose-sweetened beverage compared to the beverage in the absence of the at least one flavonoid.  However, it would have been obvious to one of ordinary skill in the art to be motivated to identify the sweetness of the beverage in the cases of presence/absence of flavonoid by routine experimentation in order to compare the sweetness of the sucrose.
Regarding claim 11, Prakash discloses the beverage, wherein the weight ratio of sweetener to at least one flavonoid is 4:1 (para [0336] 'The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage'', para [0610] ''In one embodiment, the beverage of the present invention comprises between about 200 ppm and about 500 ppm rebaudioside M", the ratio of the sweetener rebaudioside M (400 ppm) to flavonoid (100 ppm) can be 4:1).
Regarding claim 12, Prakash discloses a beverage, wherein when the sweetener is a steviol glycoside blend, the weight ratio of steviol glycosides to at least one flavonoid is less than about 4: 1, which is 3:1 (para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 
Regarding claim 13, Prakash discloses a beverage, wherein the beverage is a full-calorie beverage (para [0606] "The beverage can be a full-calorie beverage that has up to about 120 calories per 8 oz serving").
Regarding claim 14, Prakash discloses a method for enhancing the sweetness of a beverage comprising (i) providing a beverage comprising a sweetener comprising sweetening amount of rebaudioside M (para [0302] "A rebaudioside M composition can be added to the unsweetened beverage, thereby providing a sweetened beverage", para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 90% by weight and rebaudioside D is present in about 5% to about 25% by weight in a steviol glycoside mixture"), and (ii) adding at least one flavonoid of Formula I, catechin (para [0335] "Flavonoids are classified as flavonols, flavones, flavanones, flavan-3-ols, isoflavones, or anthocyanidins. Non-limiting examples of flavonoid additives include, but are not limited to", "catechins") to the beverage to provide a consumable with enhanced sweetness (para [0315) 'The rebaudioside M compositions of the present invention exhibit can optionally include additional additives, detailed herein below. In some embodiments, the rebaudioside M composition contains additives including, but not limited to", "flavonoid", "In some embodiments, the additives act to improve the temporal and flavor profile of the sweetener(s) to provide a taste similar to sucrose") 
Prakash discloses wherein a flavonoid is added to the beverage in a concentration from about 1 ppm to about 50 ppm (para [0336] "The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage").
Prakash discloses wherein the sweetener is present in the beverage in a concentration from about 50 ppm to about 600 ppm (para [0585] "The beverage can further include one or more sweeteners. Carbohydrate sweeteners can be present in the beverage in a concentration from about 100 ppm to about 140,000 ppm").
Regarding claim 15, Prakash teaches the method of claim 14, but does not teach wherein the at least one flavonoid is added in an amount effective to enhance the sucrose equivalence (SE) of the beverage by at least about 1.2-fold compared to the SE of the beverage in the absence of the at least one flavonoid. However, it would have been obvious to one of ordinary skill in the art to be motivated to measure sucrose equivalence of by routine experimentation, in order to identify the sweetness of the beverage.
Regarding claim 18, Prakash discloses the method of claim 14, wherein the beverage is a full-calorie beverage (para [0606) "The beverage can be a full-calorie beverage that has up to about 120 calories per 8 oz serving").
It would have been obvious to a person of ordinary skill in the art, to use the amounts as taught by Prakash et al in that of Backes et al because the use of flavonoids in combination with sweeteners is known.  Once the art recognizes the use/combination of flavonoids and sweeteners then the selection of amounts would be within the skill of the art, expected and obvious.

Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.
Applicant argues the claimed invention provides for a synergistic interaction and unexpected results.
Examples 1 and 2 are not commensurate in scope with the broadest claim.
Test Mixture 1 is not defined.  The Examples are specific for 40 ppm Test Mixture and 150 ppm sweetener.  Applicant does not address how these specific amounts represent the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
July 13, 2021